 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number: 6:17-MJ-00024-JDP
12                      Plaintiff,
13                                                    MOTION TO VACATE REVIEW
                                                      HEARING; AND ORDER THEREON
14    JORDAN R. WORTHINGTON,
15                      Defendant.
16

17
            The United States, by and through its representative, Susan St. Vincent hereby moves the
18
     Court for an Order to Vacate the review hearing currently scheduled in this matter for March 6,
19
     2019. To date, Defendant has substantially complied with all the terms of unsupervised probation
20
     imposed by this Court on April 4, 2018.
21
            .
22

23
            Dated: March 2, 2019                          NATIONAL PARK SERVICE
24

25                                                        /S/ Susan St. Vincent_________
                                                          Susan St. Vincent
26
                                                          Legal Officer
27

28
                                                      1
 1
                                           ORDER
 2

 3            Upon application of the United States, and good cause having been shown therefor, IT IS

 4   HEREBY ORDERED that the review hearing scheduled for March 6, 2019, in the above

 5   referenced matter, United States v. Worthington, 6:17-MJ-00024-JDP, be vacated.

 6
     IT IS SO ORDERED.
 7

 8   Dated:      March 4, 2019
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
